IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 95-31011

                          Summary Calendar


ROBERT KALTENBACH,
                                            Plaintiff-Appellant,

JOHN WHITLEY, WARDEN
                               versus

                                            Defendant-Appellant.




          Appeal from the United States District Court
              For the Western District of Louisiana
                           (94-CV-2216)


                            March 7, 1996

Before HIGGINBOTHAM, DUHÉ, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Kaltenbach petitioned for habeas corpus relief, see 28

U.S.C. s 2254, from his Louisiana state court convictions.     At the

time of his petition, he was serving the sentence corresponding to

his conviction and thus met the “in custody” requirement for

federal habeas.    See Maleng v. Cook, 490 U.S. 488, 490-91 (1989).

Nevertheless, since that time, and before the district court ruled,

Louisiana released Kaltenbach from incarceration and terminated his

parole term.      Louisiana has also restored all of Kaltenbach’s


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
rights of citizenship and franchise under its first offender

statute, La. Rev. Stat. 15:572.B-.D.            Kaltenbach points to no

collateral   consequences   of   the   type    discussed   in   Carafas   v.

LaVallee, 391 U.S. 234, 238 (1986), currently attaching as a result

of his conviction.    Accordingly, we agree with the district court

that Kaltenbach’s petition is moot; social stigma and the fact of

the previous conviction alone are insufficient to maintain a live

controversy for Article III purposes.          Naylor v. Superior Court,

558 F.2d 1363 (9th Cir. 1977), cert. denied, 435 U.S. 946 (1978);

Bjerkan v. United States, 529 F.2d 125, 126-27 (7th Cir. 1975).

Nor could Kaltenbach save his petition from mootness by, as he

suggests, adding a claim for damages; damages are not available in

an action under section 2254.

     Although   the   district   court’s      opinion   makes   clear   that

Kaltenbach’s petition was dismissed for mootness, it also recites

other possible grounds for the decision, its judgment states that

the petition was “DISMISSED WITH PREJUDICE and all relief DENIED.”

Out of an abundance of caution, we modify the order to dismiss

Kaltenbach’s petition as moot.

     Affirmed as modified.




                                   2